Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to application filed on July 7, 2021, in which claims 1-16 were presented for examination, of which claim 1 was cancelled, and claims 2-16 were added as new.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave shape for positioning on the head of a person (claim 1), rib (claim 3), the intersection between connecting members on adjacent longitudinal members are non-coincident when viewed from the side (claim 5)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is important for the Examiner to point out, when comparing the drawings to the claims, there is a lot of ambiguity as to how the drawings are relating to a helmet.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “rib (claim 3)”.

	
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, “the intersection” in line 1 should be changed to “an intersection” since it’s being introduced for the first time.
Regarding claims 3-16, they recite the limitation "A helmet” in line: 1. A helmet was introduced in the preamble of claim 2, which claims 3-16 depend from. Therefore, the preambles of claims 3-16 should recite “The helmet”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 3-6, and 9, the limitation “connecting members” is recited. There is insufficient antecedent basis for this limitation in the claim. In claim 2, which claims 3-6 and 9 depend from, structural limitations “connecting struts” and “longitudinal members” were introduced, not “connecting members”. It is unclear if the Applicant is trying to refer to the “connecting struts”, “longitudinal members”, or is introducing a new structure. Examiner assumes Applicant is referring to “connecting struts”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (EP 0394726).
Regarding claim 2, Muller discloses a helmet (as shown in Fig. 1 and 2) comprising: an inflatable protective shell including (i) a plurality of longitudinal members (1, 2) arranged side-by-side (as shown in Fig. 2), the longitudinal members being in fluid communication with each other (Page 2, lines: 15-17, citation starts with “All struts 1-9 thus…”), the helmet having a first state wherein the helmet is inflated such that the longitudinal members are distributed to form a concave shape for positioning on the head of a person (Page 2, lines: 15-17, Fig. 1-2), having a second state wherein the helmet is uninflated and compressed (Page 2, lines: 18-20, citation starts with “The cap thus produced…”), wherein each longitudinal member is separated from neighbouring longitudinal members by a plurality of inflatable connecting struts (4, 5, 6, 7, 9), the neighboring walls of longitudinal members and connecting struts forming an angle therebetween in the first state (see annotated Fig. 1 below), the plurality of inflatable connecting struts provide structural support to the longitudinal members (“provide structural…members” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the neighbouring walls of the longitudinal members and the connecting struts lie against each other in the second state (Page 2, lines: 18-20, one of ordinary skill in the art would understand when deflated members and struts would “lie against each other”).  

    PNG
    media_image1.png
    280
    484
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated
	Muller does not explicitly disclose an acute angle
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an acute angle between the longitudinal members and connecting struts, since the claimed values that define an “acute angle” are merely an optimum or workable range, in order to enhance the distribution of forces during an impact.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It is noted that the applicant did not disclose criticality to the claimed limitation.

Regarding claim 3, Muller discloses the connecting members include a rib (3) extending from the surface of the connecting member (see annotated Fig. 1 above)  

Regarding claim 4, Muller discloses the connecting members have an elliptical cross-section (Page 2, lines: 18-20, examiner notes an “elliptical cross section” is shown in Fig. 2).  

Regarding claim 5, Muller discloses the intersection between connecting members (4, 5, 6, 7, 9) on adjacent longitudinal members (1, 2) are non-coincident when viewed from the side (examiner notes the connecting and longitudinal members are shown as “non-coincident” in Fig. 1, because each element is shown not covering another one, when viewed from the side) .

Regarding claim 6, Muller discloses the connecting members lie parallel to the longitudinal members in the compressed state (Page 2, lines: 18-20, one of ordinary skill in the art would understand when deflated members and struts would “lie parallel” to each other), but form an angle relative to the longitudinal members in the inflated state (examiner notes as shown in Fig. 1).  

Regarding claim 7, Muller discloses the general conditions of the claimed invention except for the express disclosure of the angle of the inflated state does not exceed 60 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angle of the inflated state less than or equal to 60 degrees in order to enhance the helmets structural integrity by allowing the helmet to have more longitudinal members and connecting struts, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It is noted that the applicant did not disclose criticality to the claimed limitation.

Regarding claim 8, Muller discloses the general conditions of the claimed invention except for the express disclosure of the angle of the inflated state does not exceed 45 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the angle of the inflated state less than or equal to 45 degrees in order to enhance the helmets structural integrity by allowing the helmet to have more longitudinal members and connecting struts, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It is noted that the applicant did not disclose criticality to the claimed limitation.

Regarding claim 9, Muller discloses the longitudinal members and/or the connecting members have a generally elliptical shape (as shown in Fig. 2) that can folded flat in the compressed state (Page 2, lines: 18-20)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Jencks (US 4035846).
Regarding claim 10, Muller discloses the helmet is made with a “flexible material and of good resistance to abrasion, airtight and substantially inextensible, such as for example the reinforced plastic fabric used for the manufacture of inflatable boat nacelles” (Page 2, lines: 8-9)
Muller does not explicitly disclose the material is HDPE or nylon.  
However, Jencks teaches yet another inflatable helmet, wherein Jencks teaches a helmet (combination of 11 and 15, Fig. 1-6) is made of nylon (Col. 3, Lines: 2-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the material the helmet is fabricated out of as disclosed by Muller, with nylon as taught by Jencks, to allow the helmet to be made at a reduced cost. 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Daetwyler et al. (US 20150313305).
Regarding claim 11, Muller discloses the invention substantially as claimed above.
Muller does not disclose the helmet is fabricated using a 3D printing technique.
However Daetwyler et al. “Daetwyler” teaches yet another energy absorbing protective headgear with cells, wherein Daetwyler teaches the helmet (700, Fig. 7) is fabricated using a 3D printing technique (Par. 0047, Lines: 5-6, It is noted that claims 12-15 are product by process claims and the process by which the helmet is made is not patentably significant unless the process steps impart distinctive structural characteristics to the final product. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the helmet as disclosed by Muller, using a 3D printing technique as taught by Daetwyler, to create objects with complex shapes that are not possible using conventional manufacturing techniques. 

Regarding claims 12, Muller in view of Daetwyler disclose the helmet (700, Fig. 7 of Daetwyler) is fabricated using a 3D printing technique (Par. 0047, Lines: 5-6, “fused deposition” is a process limitation for the apparatus. The helmet is capable of being fabricated from fused deposition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the helmet as disclosed by Muller, using a 3D printing technique as taught by Daetwyler, which can be fused deposition, to produce cost-effective, complex shaped objects. 

Regarding claims 13, Muller in view of Daetwyler disclose the helmet (700, Fig. 7 of Daetwyler) is fabricated using a 3D printing technique (Par. 0047, Lines: 5-6, “selective laser sintering” is a process limitation for the apparatus. The helmet is capable of being fabricated from selective laser sintering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the helmet as disclosed by Muller, using a 3D printing technique as taught by Daetwyler, which can be selective laser sintering, to produce complex shaped objects that have low tolerances and require less post processing.
 
Regarding claims 14, Muller in view of Daetwyler disclose the helmet (700, Fig. 7 of Daetwyler) is fabricated using a 3D printing technique (Par. 0047, Lines: 5-6, “stereo lithography” is a process limitation for the apparatus. The helmet is capable of being fabricated from stereo lithography).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the helmet as disclosed by Muller, using a 3D printing technique as taught by Daetwyler, which can be stereo lithography, to produce complex shaped objects that have low tolerances and require less post processing.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Papay et al. (US 6423019).
Regarding claim 15, Muller discloses the invention substantially as claimed above.
Muller does not disclose the helmet includes an indicator showing the user when the helmet has been inflated to the correct pressure. 
 	However Papay et al. “Papay” teaches yet another inflatable protective headgear that inflates to a desired pressure, wherein Papay teaches a helmet (10, Fig. 1-3) includes an indicator (14) which changes its indication state upon reaching the correct inflated pressure (Col. 5, Lines: 40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the helmet as disclosed by Muller, an indicator that shows when the headgear is inflated to the correct pressure as taught by Papay, to prevent the headgear from exploding, when in use, and causing cranial injuries. 
 
Regarding claim 16, Muller discloses the invention substantially as claimed above.
Muller does not disclose the helmet includes an indicator showing the user when the helmet is unsafe due to the pressure having been exceeded.
However, Papay teaches a helmet (10, Fig. 1-3) includes an indicator (14) which has at least a first indication state for safe pressures (Col. 5, Lines: 40-43) and a second indication state for pressures exceeding the correct pressure (Col. 2, Lines: 12-13).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the helmet as disclosed by Muller, an indicator that displays when the headgear is unsafe to wear as taught by Papay, to prevent the headgear from exploding, when in use, and causing cranial injuries. 


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732        

/KHALED ANNIS/Primary Examiner, Art Unit 3732